Citation Nr: 1727488	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include medial meniscus tear of the left knee and status-post partial medial meniscectomy, including as secondary to the Veteran's service-connected low back disabilities.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a thyroid disability, to include hypothyroidism and hyperthyroidism.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009 and February 2010 of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's claim for left knee disability was initially characterized as a medial meniscus tear of the left knee, status-post partial medial meniscectomy; and his claim for a thyroid disability previously was characterized as hypothyroidism (also claimed as hyperthyroidism).  The Veteran is essentially claiming service connection for a left knee disability, and a thyroid disability.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, these two issues have been broadened and characterized as reflected on the title page.

The Veteran's claims were previously before the Board in August 2015 but were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The AOJ substantially complied with the remand directives and the matter was returned to the Board in March 2017.  The Veteran's claims file includes additional evidence which has not been initially considered by the RO.  However, in April 2015 the Veteran filed a waiver of AOJ consideration of additional evidence, and therefore this new evidence may be initially considered by the Board with no prejudice to the Veteran.  Accordingly, the Veteran's claims are once again properly before the Board.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of sinusitis.

2. The Veteran's thyroid disability was not manifest in service; any current thyroid disability is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
The VA has made the necessary efforts to obtain the Veteran's service treatment records.  A June 2016 letter from the VA Records Management Center (RMC) stated that the RMC received a request for the Veteran's service treatment records; however, those records could not be located.  The Veteran was informed of the RMC's response in an August 2016 letter.  The Virginia Army National Guard also submitted a letter in July 2016 stating that they were unable to locate the Veteran's service treatment records.  In September 2016, the Veteran submitted a due process waiver stating he had no additional evidence to add to the record.  However, later in September 2016, the Veteran submitted a letter stating he would like additional time to locate new evidence for his claims.  No additional evidence was submitted, in turn, on March 7, 2017 the Veteran was notified that his claim was before the Board.  On March 29, 2017, the Veteran submitted a private medical opinion and service treatment records regarding an operation for nasal polyps.  The Veteran once again asked for increased time to locate service treatment records relating to his current disabilities.  It has been over 90 days since the Veteran's claims returned to the Board, and over 90 days since any additional evidence has been submitted.  See generally 38 C.F.R. § 20.1304.  At present, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the March 2016 VA examinations are adequate as they involved an evaluation of the Veteran, a review of the Veteran's available treatment records, and provided adequate discussions of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in August 2015.  Specifically, the Board instructed that the Veteran be provided with VA examinations to determine if it is at least as likely as not that the Veteran's current disabilities are related to his period of active service.  In addition, the August 2015 remand instructed that the Agency of Original Jurisdiction (AOJ) attempt to obtain the Veteran's service treatment records, and associate those records with the claims file.  The VA examinations were provided in March 2016. As discussed above, the AOJ has made the necessary efforts to obtain and associate the Veteran's service treatment records.  Accordingly, there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 2271. 
 
Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308.  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., tenderness in the low back area; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.

Service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, (2) an already service-connected disability, and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Entitlement to Service Connection for Sinusitis

The Veteran claims entitlement to service connection for sinusitis.  The Veteran has stated he experiences chronic allergies that he treats with daily Zyrtec for symptom control.   At present, the probative medical evidence of record does not establish a current diagnosis of sinusitis.

In a March 2016 Disability and Benefits Questionnaire (DBQ), the VA examiner noted that the Veteran demonstrated no signs or symptoms that could be attributed to sinusitis.  The examiner also noted the Veteran had no non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  The Veteran also did not report any incapacitating episodes of sinusitis in the previous 12 months that required antibiotic treatment.  The Veteran was also negative for nasal polyps, permanent hypertrophy of nasal turbinates, granulomatous conditions, or left or right nasal obstruction of more than 50 percent caused by rhinitis.  The probative evidence of record does not contain repeat radiology films of sinuses or treatment records of chronic sinusitis.

The Veteran's service treatment records do establish he had nasal polyps removed while on active duty in August 1985.  The March 2016 VA examiner stated that chronic sinusitis/rhinitis most likely caused those nasal polyps.  However, the VA examiner noted the Veteran's chronic sinusitis has since resolved, and the Veteran does not have a current diagnosis of sinusitis.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim).

The Board acknowledges the Veteran has submitted a September 2016 letter from his private physician stating that the Veteran's current disabilities, to include his sinusitis, should be "considered [s]ervice related as their onset was during time of service."  The Veteran has also submitted a November 2009 letter from the same physician indicating the Veteran has a history of sinusitis.  However, the probative evidence of record does not indicate the Veteran has been treated for chronic sinusitis during the appeal period.  As this private medical opinion was not supported by treatment records indicating a diagnosis of sinusitis, the Board finds the probative value of this opinion to be low.  Even if the private physician's letter established a current diagnosis of sinusitis, neither the letter nor any of the other probative evidence of record, demonstrates a nexus between the sinusitis and the Veteran's period of active service as required by 38 C.F.R. § 3.303(a). 

The Board also acknowledges the Veteran's statements that he treats his chronic sinusitis daily with Zyrtec.  The Veteran is competent to describe symptoms he has experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   However, the diagnosis of chronic sinusitis is a complex condition which the Veteran in this case is not competent to address due to his lack of medical training and/or expertise.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377.  The record does not show that he is competent to self-diagnose chronic sinusitis.  Accordingly, the probative value of the Veteran's lay statements regarding sinusitis is low.  Without objective evidence of sinusitis during the appeal period, the claim must be denied.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of entitlement to service connection for sinusitis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.
  
Entitlement to Service Connection for a Thyroid Disability, to Include Hypothyroidism and Hyperthyroidism  

The Veteran does have a current diagnosis of hypothyroidism.  The Veteran's hypothyroidism was diagnosed in February 1997, and treated with a daily oral medication to control the symptoms.  In a March 2016 examination the Veteran was diagnosed with hypothyroidism without functional limitation.

Though the Veteran has a current disability, the probative evidence of record does not establish the Veteran's current hypothyroidism was incurred in or caused by his period of active service.  On several occasions following the Veteran's active service, the Veteran did not identify signs or symptoms of a thyroid disability.  Reports of medical history dated May 1987, August 1988, and September 1993, do not indicate the Veteran suffered from a thyroid disability.  Further, the Veteran did not identify a thyroid disability in his May 1987, August 1988, or September 1993 reports of medical examination.  Finally, in July 1988, August 1989, August 1990, and August 1992, the Veteran completed and signed annual certificates of physical condition.  Each certificate expressly noted that the Veteran had no physical defects which might restrict his performance on active duty.  As the record does not establish an in-service thyroid disability, the Board finds the Veteran's current thyroid disability did not manifest during his period of active service.  See Hickson, 12 Vet. App. at 253; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The record indicates the Veteran's first diagnosis of a thyroid disability was established in a February 1997, approximately 10 years after the Veteran completed   his active duty service.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson, 12 Vet. App. at 459, aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, in March 2016 the Veteran was given a VA examination concerning his thyroid disability.  The VA examiner noted:  

The [Veteran's service treatment record] is silent to any complaints or suspicions of a thyroid disorder while on active duty. Symptoms of hyper and hypothyroidism mimic many other conditions and diagnoses. Thyroid disorders can occur suddenly or over a period of time. Without a definitive diagnostic confirmation, a thyroid disorder cannot be diagnosed.

The [Veteran's thyroid disability] was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. 

The Board acknowledges the Veteran has submitted a September 2016 letter from his private physician stating that the Veteran's current disabilities, to include his hypothyroidism, should be "considered [s]ervice related as their onset was during time of service."  However, there is nothing in the private physician's opinion to indicate that he has reviewed the Veteran's service treatment records, or has otherwise identified an in-service cause or incurrence of the Veteran's hypothyroidism.  As this private medical opinion was not accompanied by a rationale, the Board finds the probative value of this opinion to be low.  

The Board notes that at his VA examination, the Veteran asserted that he felt like "something was off" in service and then was diagnosed 9 months later with hypertension.  This is not supported by the record which notes the first diagnosis in 1997.  After interviewing the Veteran, the examiner provided a negative opinion.  The Veteran is competent to state that he felt unusual.  However, in this case, the Veteran is not competent to self-diagnose a thyroid disorder, which is diagnosed based upon interpretation of laboratory test results.  

The VA examiner's opinions are more probative than the other evidence of record. The Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for the Veteran's hypothyroidism.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.
  

ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a thyroid disability, to include hyperthyroidism and hypothyroidism is denied. 


REMAND

As a result of the Board's previous remand, the Veteran underwent a VA examination for his left knee in February 2016.  The VA examiner provided an adequate opinion and rationale for direct service connection and for the causation prong of a secondary service connection claim.  The examiner also adequately addressed the September 2010 private medical record noting left leg pain.  However, the examiner did not address whether the Veteran's left knee disability was aggravated by his service-connected low back disability.  Because the examiner's opinion focused only on the causation prong of a secondary service connection claim, an addendum opinion to address the aggravation prong is needed to provide substantial compliance with the Board's remand instructions.  38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the February 2016 opinion so that an addendum opinion may be provided.  If that examiner is no longer available, provide the claims file to a qualified clinician.  

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was aggravated beyond its natural progression by his service-connected back disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


